In the
                        Court of Appeals
                Second Appellate District of Texas
                         at Fort Worth
                       ___________________________

                            No. 02-18-00035-CR
                       ___________________________

                RICCI CHAMBLESS BRADDEN II, Appellant

                                       V.

                            THE STATE OF TEXAS


                    On Appeal from the 213th District Court
                           Tarrant County, Texas
                         Trial Court No. 1518397R


Before Sudderth, C.J.; Gabriel J.; and Lee Ann Dauphinot (Senior Justice, Retired,
                             Sitting by Assignment)
                 Memorandum Opinion by Justice Dauphinot
                           MEMORANDUM OPINION

      Appellant Ricci Chambless Bradden II was charged by indictment with the

second-degree felony offense of aggravated assault with a deadly weapon of Quinisha

Johnson, his wife, and the first-degree felony offense of murder of Anthony Antell Jr.,

known as T.J. In a bench trial, Appellant pled not guilty by reason of self-defense to

the murder charge and guilty to the aggravated assault charge. The trial court rejected

Appellant’s self-defense claim, found him guilty of both offenses, and sentenced him

to seventy-five years’ confinement for the murder conviction and twenty years’

confinement for the aggravated assault conviction, ordering the sentences to be

served concurrently. Appellant timely filed a notice of appeal. On appeal, he does

not challenge his conviction and sentence for the aggravated assault of his wife.

Instead, in a single point, he challenges the sufficiency of the evidence to support his

murder conviction, contending that the evidence was legally insufficient to support

the trial court’s implicit rejection of his claim that he acted in self-defense. Because

the evidence sufficiently supports Appellant’s murder conviction and the trial court’s

rejection of his self-defense claim, we affirm the trial court’s judgment.

                                    BRIEF FACTS

      Appellant was in the military and was stationed at Fort Hood in Killeen, Texas.

Johnson worked at a Walgreens pharmacy in Arlington, Texas. On the morning of

May 2, 2016, Appellant surprised Johnson by walking into the Walgreens where she

worked. She knew he was restricted to the base as a disciplinary sanction, and he had

                                            2
not told her that he was coming to Arlington. Johnson and Appellant went outside.

They argued, and Johnson told Appellant that she did not want to argue at work and

then turned to go back inside the Walgreens. Appellant pulled out a handgun and

shot toward her foot. She turned to run, and he shot again.

      Johnson managed to get inside the store, where she fell to the floor, bleeding

and screaming that her husband had shot her and for someone to close the doors so

he could not come back in. A manager disabled the automatic door opener to keep

Appellant from re-entering the store.

      T.J. was inside the store. His wife Crystal and their two children were in the

family’s car in the parking lot. After Johnson was shot, T.J. called Crystal and told her

to throw his gun out the car window and to “get the hell out of [t]here.” She told him

she couldn’t do that and that she thought Appellant was “coming right towards” their

car. At trial, she described Appellant driving his vehicle erratically toward their car.

T.J. ran to their car and grabbed his gun. As Appellant pulled his pickup in front of

the store’s closed doors and toward T.J. and Crystal’s car with her and the children

inside, T.J. stepped in front of Appellant’s pickup, pointed a handgun at Appellant

through the pickup’s windshield, and ordered him to stop. When Appellant stopped

the pickup, T.J. moved toward the driver’s door and ordered Appellant to get out of

the pickup. As Appellant got out of the pickup, T.J. moved closer to him, pointing

his gun at Appellant’s head. Appellant then turned his gun toward T.J. and shot him



                                           3
four times in the head and chest, killing him. Appellant got back into his pickup and

drove away. Later, he turned himself in to the police.

                             STANDARD OF REVIEW

      Federal due process requires that the State prove beyond a reasonable doubt

every element of the crime charged.1        In our due-process evidentiary-sufficiency

review, we view all the evidence in the light most favorable to the judgment to

determine whether any rational factfinder could have found the crime’s essential

elements beyond a reasonable doubt. 2 This standard of review also applies to the

rejection of a defendant’s self-defense claim.3

      Although Appellant argues in terms of legal sufficiency, the law is well

established that there is no meaningful distinction between the legal sufficiency

standard and the factual sufficiency standard. 4 Thus, the Jackson standard is the “only

standard that a reviewing court should apply in determining whether the evidence is

sufficient to support each element of a criminal offense that the State is required to

      1
       Jackson v. Virginia, 443 U.S. 307, 316, 99 S. Ct. 2781, 2787 (1979); see U.S.
Const. amend. XIV.
      2
       Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Queeman v. State, 520 S.W.3d 616,
622 (Tex. Crim. App. 2017).
      3
       Braughton v. State, 569 S.W.3d 592, 609 (Tex. Crim. App. 2018); Saxton v. State,
804 S.W.2d 910, 914 (Tex. Crim. App. 1991); Hines v. State, 570 S.W.3d 297, 302 (Tex.
App.—Houston [1st Dist.] 2018, no pet.).
      4
         Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010) (overruling Clewis
v. State, 922 S.W.2d 126, 131–32 (Tex. Crim. App. 1996)).


                                            4
prove beyond a reasonable doubt.” 5 As the Texas Court of Criminal Appeals has

explained,

       In jury trials and in bench trials, we view the evidence in the light most
       favorable to the verdict in order to determine whether any rational fact
       finder could have found the essential elements of the offense beyond a
       reasonable doubt. A conviction that is not rationally based on the
       evidence violates the Due Process Clause, whether a judge or jury sits as
       the fact finder in the case.6

                                 BURDEN OF PROOF

       To prove a person guilty of murder, the State must prove beyond a reasonable

doubt that the accused intentionally or knowingly caused the death of the individual

named in the indictment.7 But it is a defense to prosecution that the accused’s

conduct was justified under Chapter 9 of the Texas Penal Code. 8 One statutory

justification is self-defense:

       [A] person is justified in using force against another when and to the
       degree the actor reasonably believes the force is immediately necessary
       to protect the actor against the other’s use or attempted use of unlawful
       force.9




       5
        Id.

       Robinson v. State, 466 S.W.3d 166, 172 (Tex. Crim. App. 2015) (citations
       6

omitted).
       7
        Tex. Penal Code Ann. § 19.02(b)–(c).
       8
        Id. § 9.02.
       9
        Id. § 9.31(a).


                                           5
In a factual scenario like the one in this case, “[a] person is justified in using deadly

force . . . if [he is] justified in using force” under the section quoted above and

“reasonably believes deadly force is immediately necessary . . . to protect against the

other[ person]’s use or attempted use of unlawful deadly force[.]”10

       To support a self-defense claim, the burden of production lies with the defense.

That is, a defendant who raises self-defense to defeat a murder charge bears the initial

burden to produce some evidence to support his self-defense claim.11 Once the

defendant satisfies this burden of production, the burden of persuasion rests with the

State to disprove the defense.12 “This burden does not require the production of

additional evidence rebutting self-defense; it requires the State to prove its case

beyond a reasonable doubt.”13 When the trier of fact finds the defendant guilty, there

is an implicit finding rejecting the defendant’s self-defense claim.14

       Our sister court in Houston has cogently explained that when a defendant

challenges the sufficiency of the evidence to support the rejection of a self-defense

claim in a bench trial,


        Id. § 9.32(a)(1), (2)(A).
       10



        Zuliani v. State, 97 S.W.3d 589, 594 (Tex. Crim. App. 2003).
       11



        Id.
       12


       13
         Dearborn v. State, 420 S.W.3d 366, 372 (Tex. App.—Houston [14th Dist.] 2014,
no pet.).

        Id.
       14




                                             6
      the question is not “whether the State presented evidence which refuted
      appellant’s self-defense [evidence].” Rather, we examine all of the
      evidence in the light most favorable to the verdict to determine whether
      any rational trier of fact could have found beyond a reasonable doubt
      (1) the essential elements of the alleged offenses, and (2) against
      [A]ppellant on the self-defense issue. The trial court, as the trier of fact
      in a bench trial, is the sole judge of the credibility of the witnesses and
      the weight to be given their testimony. Therefore, we presume the trier
      of fact resolved any conflicting inferences and issues of credibility in
      favor of the judgment. The trier of fact is free to accept or reject
      defensive evidence on the issue of self-defense.15

                                       ANALYSIS

      Appellant’s argument challenging the sufficiency of the evidence to support the

trial court’s rejection of his defense relies on his testimony regarding his subjective

views of T.J.’s knowledge about Johnson’s shooting and Appellant’s not knowing who

T.J. was and being no threat to him.

      But Appellant was not the sole witness, and his testimony was contradicted by

Crystal and other witnesses, as reflected above in our recitation of the facts.

Additionally, the State offered various exhibits the trial court could have considered,

including video surveillance footage shot from inside the Walgreens showing the front

glass doors and, through those doors, the parking lot directly in front of the store.

The video shows Appellant entering the store and then exiting. It shows Johnson

leaving after Appellant, remaining outside for two or three minutes, and a customer

leaving through the same door but then running back inside. Soon Johnson comes

       Id. at 372–73 (alteration in original) (citations omitted) (quoting Saxton,
      15
804 S.W.2d at 914).


                                           7
inside, hopping and obviously injured. T.J. is speaking on his cell phone and walks

cautiously outside. A pickup appears from the right, then the two men scuffle outside

the truck, and T.J. falls to the ground.

       Appellant argues in his brief, however, that because T.J. did not see Appellant

shoot Johnson, T.J. had no possible way to know that Appellant had been engaged in

any criminal activity. Appellant contends that the statutory exception to his own use

of self-defense was inapplicable and that he had no duty to retreat, relying on Section

9.32(b) and (c) of the Texas Penal Code.16 Those provisions provide in pertinent part,

       (b)    The actor’s belief under Subsection (a)(2) that the deadly force
              was immediately necessary as described by that subdivision is
              presumed to be reasonable if the actor:
              (1)    knew or had reason to believe that the person against
                     whom the deadly force was used:
                     (A)    unlawfully and with force entered, or was attempting
                            to enter unlawfully and with force, the actor’s . . .
                            vehicle . . . ;
                     (B)    unlawfully and with force removed, or was
                            attempting to remove unlawfully and with force, the
                            actor from the actor’s . . . vehicle . . . [;]
                     ...
              (2)    did not provoke the person against whom the force was
                     used; and
              (3)    was not otherwise engaged in criminal activity, other than a
                     Class C misdemeanor that is a violation of a law or
                     ordinance regulating traffic at the time the force was used.


        Tex. Penal Code Ann. § 9.32(b), (c).
       16




                                           8
       (c)     A person who has a right to be present at the location where the
               deadly force is used, who has not provoked the person against
               whom the deadly force is used, and who is not engaged in
               criminal activity at the time the deadly force is used is not required
               to retreat before using deadly force as described by this section.17
       The record belies Appellant’s contentions.         Nothing in the record shows

whether T.J. could or could not see Appellant going from the scene of the shooting to

his pickup. Johnson, however, did say her husband had shot her and she was afraid

he would come back inside to kill her. And T.J. did go quickly toward the glass doors.

He called his wife Crystal to inform her that she and the children were in danger.

Crystal told him the shooter was driving erratically toward her car. T.J. ran outside

and saw the pickup driving in the direction of his wife and children. T.J.’s conclusion

that the driver of the pickup was the shooter would have been reasonable. T.J. was

justified in protecting his family.18

       Moreover, nothing suggests T.J. did not see Appellant running from the scene

of the shooting. The video reveals glass doors that gave a clear view onto the parking

lot outside.    T.J. knew Johnson’s husband had shot her.           T.J. could reasonably

conclude that Appellant was either fleeing the scene or coming inside to continue his

assault. Article 14.01(a) of the Texas Code of Criminal Procedure provides that “[a]

peace officer or any other person, may, without a warrant, arrest an offender when the



        Id.
       17



        See id. § 9.33.
       18




                                             9
offense is committed in his presence or within his view, if the offense is one classed as

a felony or as an offense against the public peace. 19 Thus, T.J. was justified in seizing

Appellant as a person who had committed a felony in in his presence.

       Appellant did not have the right to shoot a person who was lawfully defending

his family from deadly force or lawfully trying to stop Appellant from fleeing the

scene of the shooting or from forcing his way back inside the Walgreens to continue

his assault on his wife.

       The trial judge, as the trier of fact, was the sole judge of the credibility of the

witnesses and the weight to be given their testimony and was free to accept or reject

any or all testimony of the witnesses,20 as well as any or all physical exhibits. 21

Viewing all the evidence in the light most favorable to the judgment, and applying the

appropriate standard of review, we hold that the evidence is sufficient to support

Appellant’s murder conviction and the trial court’s rejection of his claim of self-

defense. 22 We therefore overrule Appellant’s sole point on appeal.


        Tex. Code Crim. Proc. Ann. art. 14.01(a).
       19



        Dearborn, 420 S.W.3d at 372–73.
       20


       21
         Saxton, 804 S.W.2d at 914 (“Defensive evidence which is merely consistent
with the physical evidence at the scene of the alleged offense will not render the
State’s evidence insufficient since the credibility determination of such evidence is
solely within the jury’s province and the jury is free to accept or reject the defensive
evidence.”); see also Braughton, 569 S.W.3d at 609 (quoting same).

        See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Braughton, 569 S.W.3d at 609.
       22




                                           10
                                 CONCLUSION

      Having overruled Appellant’s sole point, we affirm the trial court’s judgment.




                                                     /s/ Lee Ann Dauphinot
                                                     Lee Ann Dauphinot
                                                     Justice


Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 15, 2019




                                         11